DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/21 has been entered.
Claim Objections
Claims 37 and 38 are objected to because of the following informalities:   Claim 37 recites ‘the culture media in step a)’ and that limitation does not appear in claim 21, but step c) discloses culturing the cells in vitro and not step a).  Appropriate correction is required.
Claim 38 is objected to because it depends on claim 37.

Claim Interpretation
The broadest reasonable interpretation of the claimed method embraces a method of selecting one or more nucleic acid molecules selected from the group consisting of a RNAi agent, an antisense oligonucleotide and an aptamer from a library nucleic acid molecules comprising the following steps a) obtaining a library of nucleic 

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 8/27/20, with respect to 103 rejection upon further consideration have been fully considered and are persuasive.  The rejection of claims 21, 22, 24, 28, 31, 33, 36, and 39-45 has been withdrawn because Lindow taken with Anderberg in further view of Izzedine do not specifically teach selecting one or more nucleic acid molecules wherein the % reduction in EGFR relative to a reference value is above 80%. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 21, 28, 39, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khvorova et al. (US 20070213521).
‘521 discloses obtaining a library of siRNA and administering each siRNA to HEK293 cells expressing EGFR, incubating the cells for a time period and measuring the amount of intracellular EGFR mRNA and selecting one or more siRNA that has a % reduction in EGFR relative to a reference value is above 80% (page 29 and Figure 10).  The EGFR mRNA level is compared to a reference value obtained from cells treated with a control.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22 and 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Khvorova et al. (US 20070213521).
The rejection of claims 21, 28, 39, and 40 as being anticipated by Khvorova et al. (US 20070213521) is incorporated herein.
‘521 discloses obtaining a library of siRNA and administering each siRNA to HEK293 cells expressing EGFR, incubating the cells for a time period and measuring the amount of intracellular EGFR mRNA and selecting one or more siRNA that has a % reduction in EGFR relative to a reference value is above 80% (page 29 and Figure 10).  
‘521 does not specifically teach using chemically modified siRNA targeting EGFR in the method.
However, ‘521 teaches that modifying siRNA with one or more 2’ sugar modified nucleosides (2’-O-methyl RNA) and phosphorothioate were known in the prior art to increase the stability of the siRNA in a cell (pages 6-7 and 20-21).
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the effective filing date, namely to modify the siRNA with one or more 2’ sugar modified nucleosides to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to make the siRNA have one or more 2’ sugar modified nucleosides (2’-O-methyl RNA) or at least one modified internucleoside linkage to increase the stability of the siRNA in the cell line.  One of ordinary skill in the art would observe different levels of EGFR mRNA depending on comparing a siRNA duplex to a siRNA having similar % identity in a pool of siRNA (pages 22-24).  One of the siRNA would have a decreased level of mRNA expression compared to a siRNA having similar percent identity.  A person of ordinary skill in the art would have been motivated to try an antisense oligonucleotide targeting EGFR mRNA to determine if the RNase H mechanism is more efficient at reducing EGFR expression in the cell line.  A person of ordinary skill in the art would have been motivated to incubate the cell line having the siRNA for 2 to 6 days to allow time for the siRNA to be delivered to cell and reduce expression of EGFR mRNA (page 37).   
prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Khvorova et al. (US 20070213521) as applied to claims 22, 39, and 42-45 above, and further in view of Yang et al. (US 20110046067).
‘321 teaches delivering the EGFR siRNA to a cell line, but does not specifically teach administering the siRNA to a human A549 cell line
However, at the time of the effective filing date, ‘067 teaches that A549 cell line is used to study cancer.  A human A549 cell line was used to study treating cancer using EGFR siRNA (pages 1-2).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of ‘521 taken with ‘067, namely to administer the siRNA to A549 cells to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to study cancer therapy by reducing EGFR mRNA in a human A549 cell line.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 21-22, 24 and 28-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-47 of co-pending Application No. 16/310,543 in view of Ju et al. (Sci Transl; Med December 2015, 7, pages 1-25).
The instant claims and the claims from ‘543 are directed to predicting in vivo nephrotoxicity of a nucleic acid molecule in a mammal comprising culturing
 cells expressing EGFR, administering a nucleic acid molecule (antisense oligonucleotides) to the cells, incubating cells fora period of time.
The nucleic acid molecule in the claims of ‘543 was a chemically modified antisense oligonucleotide containing beta-D-oxy-LNA units and 5’ methyl and all internucleoside linkages are phosphorothioate linkage.  Claims 14 and 15 of ‘543 disclose using primary kidney epithelial cells or cells expressing EGFR. Claim 16 of ‘543 claims that the period of incubation with the nucleic acid can between 2 and 6 days.
The only difference between the set of claims is what is being measured to predict nephrotoxicity. The instant claims measure EGFR mRNA levels and the claims from ‘543 measure EGF (NOTE: instant claim 37 does recite using EGF in the method). The limitations in instant claims 21-22 and 24 and 28-45 and the claims 2-26 of ‘543 are directed to the same structural and/or functional limitations, except for what is being measured.

It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the claims of ‘543 with teaching of Ju taken, namely to study the EGFR expression level in a cell line that was exposed to a nucleic acid to determine if the nucleic acid might cause damage to kidney cells. One of ordinary skill in the art would have been motivated to combine the teaching to study any nucleic acid (including RNAi agent, antisense oligonucleotide and an aptamer) that could be used in a mammal or a kidney cell line.  All of the other method steps and materials in the dependent claims appear to be recited in the claims 27-47 of ‘543 and would be considered an obvious variant of the claimed method.
Response to Arguments
Applicant's arguments filed 8/27/20 have been fully considered but they are not persuasive because applicant does not provide any arguments that need to be addressed by the office.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635